Citation Nr: 1537075	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a fungal infection of the arms.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for prostate cancer, to include as on the basis of exposure to herbicides.

7. Entitlement to service connection for diabetes, to include as on the basis of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 1971, when he was given a hardship discharge due to the illness of his father.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied the veteran's claims on appeal.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence associated with the claims folder subsequent to the RO's July 2009 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.



3.  In an August 2007 rating decision,  the RO denied the Veteran's claim of entitlement to service connection for a back disability.

4.  The evidence associated with the claims folder subsequent to the RO's August 2007 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.

5. The preponderance of the evidence is against a finding that any right knee disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

6. The preponderance of the evidence is against a finding that any fungal infection of the arms was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

7. The preponderance of the evidence is against a finding that tinnitus
was incurred during active service or is causally or etiologically related to any
disease, injury, or incident during service.

8. The preponderance of the evidence is against a finding that prostate cancer
was incurred during active service or is causally or etiologically related to any
disease, injury, or incident during service, to include as secondary to herbicide exposure in service.

9. The evidence of record does not show a current diagnosis of diabetes; the preponderance of the evidence is against a finding that diabetes
was incurred during active service or is causally or etiologically related to any
disease, injury, or incident during service, to include as secondary to herbicide exposure in service.



CONCLUSIONS OF LAW

1. The July 2009 rating decision that denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  Since the July 2009 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The August 2007 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

4. Since the August 2007 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a back disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. A right knee disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

6. A fungal infection of the arms was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

7. Tinnitus was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

8. Prostate cancer was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

9. Diabetes was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note that while this claims file is almost completely physical, several virtual documents were also reviewed, including the Veteran's representative's informal hearing presentation.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated October 2010 and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as many private records, are in the file.  Social Security records were unable to be obtained, as the Social Security Administration indicated that those records had been destroyed.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded several VA examinations in November 2010, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


The Facts

Reviewing the relevant evidence of record, the Veteran's April 1971 report of separation examination found no significant disabilities, including no diagnosis of, or treatment for, any of the disabilities claimed on appeal.

Records show that the Veteran has been on Social Security disability since about 1989, after falling during his work as a lineman and injuring his leg and back.

VA records from April 1997 show a diagnosis of occasional tinnitus, which the examiner attributed to probable acoustic trauma.

Private records from 2003 appear to indicate that the Veteran reported that he had problems with PTSD, and was noted to have a diagnosis of PTSD at that time.  Similar records from that same private medical provider note a diagnosis of depression.  These records also note the Veteran to have significant pain in his left ankle, foot, and low back.

An August 2003 report of VA mental health assessment noted the Veteran's service on a Navy destroyer, as a barber, which tour ended after 7 months when his father became ill.  The Veteran's post service 1989 fall when working as a lineman was also noted, which had recently resulted in his 14th surgery for complications related to that accident.  The Veteran's report of seeing a decapitated solder in service was noted, as well as that the Veteran was bothered by the suicide of a past teacher.  At that time, the Veteran was noted to probably meet the criteria for PTSD, although the examiner indicated that it was more likely that the Veteran's present severity of symptomatology was primarily related to severe depression and preoccupation with death and unresolved grief over loss stemming from his post service accident, and the loss of marital and provider roles due to physical limitations.  The examiner indicated that he suspected that the PTSD symptoms would diminish greatly as depression and chronic pain issues were addressed more aggressively.  The Veteran was diagnosed with depression and PTSD.


VA records show that the Veteran started to be seen in group therapy at the VA around 2003 for diagnoses of PTSD and depression.

November 2004 VA treatment records showed that the Veteran underwent a right L5-S1 facet injection for relive of pain of his L5-S1 right facet arthroplasty.

In a February 2006 assessment for a research study, the Veteran related what he had experienced in the service, and that he had some mild psychiatric symptoms after service such as detachment, irritability, and some problems concentrating, but after his 1989 accident at work, and with the start of the Iraq war, he became depressed and started to have vivid nightmares and intrusive thoughts of service which had become progressively worse since 2005.  The psychiatrist at that time diagnosed the Veteran with PTSD and a major depressive disorder.

The Veteran was seen at the VA in June 2006 with a chief complaint of low back pain, status post laminectomy, without radiation.  He reported that his pain started in 1970 when he was on a ship carrying a heavy load, and became worse when he fell off a pole in 1989 and broke his left ankle.  A steroid injection was scheduled to help relieve the Veteran's back pain.

In a February 2009 VA treatment note to establish care, the Veteran noted that he had significant pain in his back, and was status post laminectomy and fusion in 1993, with most of his pain in the lower back.  He also reported a recurrent nightmare of pulling a decapitated GI out of a boat.  Further, he reported pain in the right knee for about three months, having possibly hyperextended it.   The Veteran was diagnosed with lumbar pain, PTSD, and right knee pain.  

The Veteran underwent treatment in February 2009 for a fungal infection of his arms.

A March 2009 MRI of the Veteran's right knee showed degenerative sequelae of osteochondral injury (Veteran's spontaneous osteonecrosis), predominantly affecting the medical femoral condyle of the right knee, as well as a tear of the posterior horn of the medial meniscus.  The Veteran underwent a right knee arthroscopy with meniscal debridement in April 2009.

A May 2009 report of VA audio examination found bilateral tinnitus as well as bilaterally mild sensorineural hearing loss.  The examiner at that time indicated that the Veteran's right ear hearing loss, only, was due to service, based on a significant threshold shift in service.

In response to a query to the U.S. Army and Joint Services Records Research Center (JSRRC), the USS HOEL, on which the Veteran was stationed, was noted to have duties such as naval gunfire support, search and rescue, and plane guard and screen operations.  This ship operated in the Gulf of Tonkin from December 8th-29th, 1970; January 29th to February 10th, 1971; and February 20th-March 19th, 1971.  The histories were noted to not show that the ship in ported in the republic of Vietnam, nor is there record of the Veteran going ashore.

A July 2009 memorandum found a lack of information available to verify the Veteran's claimed stressor of helping to rescue a decapitated solider.

A November 2010 report of VA audio examination indicated that the Veteran at that time reported an onset of tinnitus approximately 2 years prior.  After a thorough examination of the Veteran and a thorough review of the Veteran's claims file, the examiner indicated that it was his opinion that the Veteran's current tinnitus was not related to noise exposure during service.  In support of this opinion, the examiner indicated that the Veteran's tinnitus, as reported by the Veteran, only started approximately 2 years ago, which is 28 years after his separation from service.

A November 2010 report of VA PTSD examination noted the Veteran's significant non psychiatric injuries related to a severe work related injury in 1989.  He was noted to be receiving ongoing group therapy.  He reported that his sleep and nightmares had improved with medication, however, he still had nightmares every 10-12 days.  In addition to problems with chronic pain, the Veteran reported that he experienced a great deal of anxiety related to his prostate cancer, finances, and upcoming knee surgery.  He reported that he feels depressed on most days and thinks about suicide on a weekly basis, but he has no plans to engage in self harm because of this responsibility and attachment to his granddaughter.  He again reported witnessing a body with its head decapitated in service.  The Veteran's other significant symptomatology was noted.

Upon PTSD testing, the Veteran's results were found to be unclear.  His current test results were consistent with PTSD, but not his self-report of psychiatric symptoms.  The examiner indicated that the Veteran may have over endorsed PTSD symptoms on testing due to his current "cry for help", a tendency toward a negative response style, and his very negative view of his life, as well as a high motivation for compensation in light of his limited financial resources.  As such, the examiner did not diagnose PTSD, but stated that PTSD was suggested.  Incidentally, the Veteran related that he had no illnesses, surgeries, or injuries while in service.  The Veteran's final diagnosis was a mood disorder, and it was proposed to rule out PTSD.

The examiner noted that the Veteran has endorsed experiencing some PTSD symptoms related to his military experience in the combat zone during the Vietnam era.  However, it appears that the Veteran's social and occupational functioning after his discharge from the military was not adversely impacted due to PTSD symptoms, but rather, his impairments in his occupational and social functioning resulted due to his work related injury in 1989, which also appears to be a contributing factor to his current clinical picture, as his poor health and associated limitations had also resulted in the Veteran feeling depressed, and other mental health symptoms.  The examiner concluded that the Veteran's impairments in his social and occupational functioning, as well as his quality of life, appeared to be more a function of his injury in 1989 rather than his mental health problems and symptoms.  The examiner noted that the Veteran's medical problems appear to contribute to and exacerbate his anxiety and depression.

Records show that the Veteran underwent a right sided total knee arthroplasty in December 2010.

A March 2011 report from the JSRRC indicated that there was no record of the Veteran's ship every docking or anchoring in any brown water port or ricer, and the ship does not appear on the current list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"

Records show that the Veteran underwent a prostatectomy in March 2011 for prostate cancer.


New and material evidence claims

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied by an August 2007 RO decision.  The Veteran's claim of entitlement to service connection for PTSD was last finally denied by a July 2009 RO decision.  The Veteran's back claim was previously denied, not because there was no evidence of a back disability, but because there was no evidence of record linking the Veteran's current back disability to service; the evidence of record showed that it was due to a post service work related injury.  As to the Veteran's claim of entitlement to service connection for PTSD, that claim was previously denied  not because the Veteran had no diagnosis of PTSD, but because, while the Veteran had a diagnosis of PTSD, the existence of the Veteran's claimed stressor could not be verified.

After reviewing the record, and for the reasons set forth below, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a back disability and PTSD have not been received.

As to the Veteran's back claim, the newly submitted evidence of record simply continues to show that the Veteran has a current diagnosis of a back disability, and continues to receive treatment for this disability, however, no medical evidence has been presented showing any diagnosis of a back disability within one year of the Veteran's discharge from service, nor has any new evidence been presented which links the Veteran's current back problems to service.  In fact, the only new evidence of record related to etiology continues to show that the Veteran's current back disability is related to a severe work accident in 1989.  Thus, the newly submitted evidence is not material.  This evidence,  recent medical treatment records showing an ongoing diagnosis of a back disability, is essentially cumulative of information previously of record at the time of the most recent final denial.

Similarly, the newly submitted evidence in regards to the Veteran's PTSD does not confirm the existence of the Veteran's claimed stressor, or relate the Veteran's diagnosis of PTSD to service.  At the time of the prior denial, the Veteran did have a diagnosis of PTSD, however, he had no confirmed stressor.  The newly submitted evidence continues to show a diagnosis of PTSD, but no confirmed stressor.  A November 2010 VA examination report specifically indicated that the examiner was not certain at that time that the Veteran even warranted a diagnosis of PTSD, even so, he concluded that the Veteran's impairments in his social and occupational functioning, as well as his quality of life, appeared to be more a function of his injury in 1989 rather than his mental health problems and symptoms.  

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   In light of the fact however that the Veteran has not submitted any new and material evidence that demonstrates a potential relationship between his current back disability, or his PTSD/psychiatric disability and service, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since August 2007, with respect to the Veteran's back disability, and since July 2009, with respect to the Veteran's PTSD, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.


Service connection claims

The Veteran and his representative essentially contend that he sustained all of these claimed disabilities in service, due to his experiences in service, including alleged exposure to herbicides.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current knee, foot, and ankle disabilities are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), and prostate cancer.  38 C.F.R. § 3.309(e) (2014).  For purposes of 38 C.F.R. § 3.309(e), as amended effective August 31, 2010, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

A Veteran must actually set foot within the land borders of Vietnam, to include the contiguous or inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a right knee disability.  In this regard, the Board notes that there is no medical evidence of record indicating that the Veteran's current knee disability is related to service.  As noted above, the Veteran's service medical records, include his 1971 report of separation examination,  show no evidence of any complaints of, or treatment for, any knee disability.  There is no evidence of any knee disability until 2009, 38 years after separation from service, when the Veteran underwent a right knee arthroscopy with meniscal debridement in April 2009, due to significant degenerative knee changes.  No evidence has been presented linking the Veteran's current right knee replacement to service.  With no evidence having been presented of any right knee disability until 38 years after service, the Board finds that the great preponderance of the evidence of record indicates that the Veteran's current right knee disability is not related to service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a fungal infection of the arms.  As noted above, the Veteran's service medical records, include his 1971 report of separation examination,  show no evidence of any complaints of, or treatment for, any fungal infection of the arms.  There is no evidence of any fungal infection of the arms until 2009, 38 years after the Veteran's separation from service.  No evidence has been presented linking the Veteran's current fungal infection to service; in fact, it is not even clear from the record that the Veteran currently has this disability.  With no evidence having been presented of any fungal infection until 38 years after service, and no evidence having been presented to link that fungal infection to service, the Board finds that the great preponderance of the evidence of record indicates that the Veteran's current fungal infection is not related to service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for tinnitus.  As noted above, the Veteran's service medical records, include his 1971 report of separation examination,  show no evidence of any complaints of, or treatment for, tinnitus.  There is no tinnitus  until 1997, 26 years after the Veteran's separation from service.  At that time, the examiner attributed the Veteran's tinnitus to probable acoustic trauma, but did not specify the origin of that trauma.  In a November 2010 report of VA examination, the examiner indicated that in his opinion, the Veteran's tinnitus was not related to service, as it did not start until many years after his separation from service.  With no evidence having been presented of any tinnitus until 26 years after service, and no evidence having been presented to link that tinnitus to service, and with the only medical etiology evidence of record indicating that the Veteran's tinnitus was not likely related to service, the Board finds that the great preponderance of the evidence of record indicates that the Veteran's current tinnitus is not related to service.

As to the Veteran's claims of entitlement to service connection for prostate cancer and diabetes, the Veteran claims service connection for both of these disabilities primarily as due to exposure to herbicides in service.  However, as noted above, the history of the Veteran's ship service clearly indicates only that his ship was docked in the offshore waters of Vietnam, and there is no evidence, nor has the Veteran claimed, that he "set foot" in Vietnam.  Thus, although type II diabetes mellitus and prostate cancer are presumptive diseases in herbicide-exposed Veterans, there is no credible evidence showing the type of service needed to warrant service connection on a presumptive basis pursuant to 38 U.S.C.A. § 1116.  See also VAOPGCPREC 27-97; VAOPGCPREC 7-93.   This does not preclude a grant of either of these disabilities as directly related to service, however, here too, the Veteran's claims fail.  As to prostate cancer, the evidence does not show this disability manifested until approximately 2011, 40 years after the Veteran's separation from service.  No medical evidence has been presented linking this diagnosis of prostate cancer to service.  With no evidence of this disability in service, or for many years after service, and with no medical evidence having been presented to link this disability to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.

Further, no medical evidence has been presented indicating that the Veteran has, at any time, before, during, or after service, been diagnosed with diabetes.  Incumbent on a grant of service connection is a finding that the Veteran has the disability for which service connection is claimed.  With no evidence having been presented to indicate that the Veteran has a diagnosis of diabetes, service connection cannot be granted for this disability.

The Board does not doubt that it is the Veteran's sincere belief that he has these disabilities secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.

As such, the Board finds the preponderance of the evidence of record to be against these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been presented, the Veteran's application to reopen a claim of entitlement to service connection for PTSD is denied.

New and material evidence not having been presented, the Veteran's application to reopen a claim of entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a fungal infection of the arms is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for prostate cancer, to include as on the basis of exposure to herbicides, is denied.

Entitlement to service connection for diabetes, to include as on the basis of exposure to herbicides, is denied.





____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


